Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, “an interior of the contraction joint” should read --the interior of the contraction joint-- since it was previously recited in claim 19. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the interior" in 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 13 recites “…a first housing having an interior surface…”, “…a second housing slidably positioned within the first housing and sealed along an interior via a seal element…” and “…an interior of the contraction joint…” Examiner is not sure which interior is recited in claim 14.
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (WO2014/089132A1). 
Regarding claim 13, Patel discloses a system (10, see figs. 1-4 and 8: examiner notes that for this rejection, the embodiment of figure 8 is used, but reference is made to fig. 2 for structures not labeled) for use in a well (12, see fig. 1), comprising: a lower completion (lower completion assembly comprising lower sections of tubing 22 and 55, see figs. 1-2); an upper completion (upper completion assembly comprising upper tubing sections 22, 53, see figs. 1-2) having a tubing (22, see fig. 1); and a contraction joint (82, 88, 104, 101) coupling the upper completion (26, 53) to the lower completion (55; see fig. 2), the contraction joint (82, 88, 104, 101) comprising: 
a first housing (88) having an interior surface (92); and 
a second housing (101) slidably positioned within the first housing (88) and sealed along an interior (92) via a seal element (90, see fig. 2), the second housing (101) being biased to an expanded configuration (axial expansion seen in fig. 2) with respect to the first housing (88) via tubing pressure applied down through the tubing (pressure applied in 23) to an interior (114) of the contraction joint (para: 0031: pressure on the first piston side 114 urges the piston into the lock position/expanded position shown in fig. 8; para 0037: tubing pressure 23 acts against first side 114 of piston 110 biasing it to the expanded configuration), 
a retention member (84) positioned to hold the second housing (101) in the expanded configuration (see fig. 2 showing 106 engaging 104 at connection 108 retaining the housing in the expanded configuration); the second housing (101) further having a release mechanism (110; para 0037: when pressure in bore 76 is sufficient to release piston 110) actuatable to selectively release the second housing (101) for contraction with respect to the first housing (88; see figs. 2-5, 8,  and refer to paragraphs 0025, 0031, 0034, and 0037).
Regarding claim 18, Patel discloses wherein the second housing (101) is prevented from rotating with respect to the first housing (88; fig. 3: shear pins 132 and 128 prevent rotation; refer to para 0032).  
Regarding claim 19, Patel discloses a method (see figs. 1-4 and 8: examiner notes that for this rejection, the embodiment of figure 8 is used, but reference is made to fig. 2 for structures not labeled), comprising: coupling an upper completion (upper completion assembly comprising upper tubing sections 22, 53, see figs. 1-2) with a lower completion (lower completion assembly comprising lower sections of tubing 22 and 55, see figs. 1-2) via a contraction joint (82, 88, 104, 101) having a first housing (88) and a second housing (101); 
holding the contraction joint (82, 88, 104, 101) in a fully expanded configuration (such as seen in fig. 5; refer to para 0025: the TMCJ 10 may initially be locked in the fully expanded configuration of fig. 5) via a retention member (84); 
biasing the contraction joint (82, 88, 104, 101) in the fully expanded configuration via pressure (pressure applied in 23) applied down through a tubing (22) of the upper completion to an interior of the contraction joint (82, 88, 104, 101; para: 0031: pressure on the first piston side 114 urges the piston into the lock position/expanded position shown in fig. 8; para 0037: tubing pressure 23 acts against first side 114 of piston 110 biasing it to the expanded configuration), 
moving the lower completion (55), the contraction joint (82, 88, 104, 101), and the upper completion (53) downhole into a wellbore until further movement of the lower completion is prevented (refer to para 0025: the TMCJ 10 may initially be locked in the fully expanded configuration of fig. 5 as it is lowered downhole); releasing a release mechanism (110; para 0037: when pressure in bore 76 is sufficient to release piston 110) to release the second housing (101) with respect to the first housing (88) to allow contraction of the contraction joint (see fig. 4); and adjusting the position of the upper completion in the wellbore via contraction of the contraction joint (para 0024: in the unlocked position, axial movement between the upper and lower completion is permitted).  
Regarding claim 20, Patel discloses wherein holding the contraction joint (82, 88, 104, 101) in the fully expanded configuration (such as seen in fig. 5 since para 0025: the TMCJ 10 may initially be locked in the fully expanded configuration of fig. 5) comprises utilizing pressure in the upper completion and within the contraction joint  during deployment downhole to bias the second housing in a direction away from the first housing (para: 0031: pressure on the first piston side 114 urges the piston into the lock position/expanded position shown in fig. 8; para 0037: tubing pressure 23 acts against first side 114 of piston 110 biasing it to the expanded configuration).  
Regarding claim 21, Patel discloses wherein holding the contraction joint in the fully expanded configuration comprises using a collet (106) to hold the second housing (101) with respect to the first housing (88) until the pressure in the upper completion (53) and the contraction joint (82, 88, 104, 101) is sufficiently high (refer to para 0037).  
Regarding claim 22, Patel discloses wherein releasing comprises releasing a pressure member (124) to enable communication between an interior (116) of the contraction joint and an external chamber (23).  
Regarding claim 23, Patel discloses wherein releasing comprises rupturing a rupture disc (pressure member 124 is a rupture disc; refer to para 0031) via pressure applied down through the upper completion (refer to para 0031).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO2014/089132A1) alone. 
Regarding claim 14, Patel discloses wherein the release mechanism comprises a passage (134, fig. 8) extending between the interior (76) and a chamber (116) external to the second housing (101; see fig. 3), the passage (134) wherein increased tubing pressure releases the second housing (101) for axial contraction relative to the first housing (see figs. 2-5, 8, and refer to para 0037).  
However, in the embodiment of fig. 8, Patel fail to teach the passage 134 being blocked by a pressure member.
Patel, in the embodiment of fig. 2 discloses passage (122) being blocked by a pressure member (124) to control the application of the operational pressure (refer to para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 8 of Patel to include pressure member, as taught in the embodiment of fig. 6, for controlling the application of operational pressure. 
Regarding claim 16, Patel discloses wherein the pressure member (124) comprises a rupture disc (refer to para 0031).  
Regarding claim 17, Patel discloses wherein the chamber comprises an atmospheric chamber (the pressure in chamber 116 is initially at atmospheric pressure prior to being exposed to the pressure differential).  
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO2014/089132A1), in view of R. A. Tappmeyer (U.S. 2947521).
Regarding claims 15 and 24, Patel discloses all the features of these claims as applied to claims 13 and 19 above; however, Patel fail to teach wherein releasing comprises operating a J- slot mechanism.
R.A. Tappmeyer teaches a j-slot mechanism (58, fig. 6) having a mating dog (59) designed so that they be readily engaged or disengaged to permit vertical movement of tubing string (14; refer to col. 5 lines 31-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dog/collet of Patel with a J- slot mechanism, as taught by R.A. Tappmeyer, for the purpose of substituting one type of temporary release mechanism for another. 
Response to Arguments
Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive. 
Regarding claims 13 and 19, applicant argues that Patel fails to teach a retention member positioned to hold the second housing in the expanded configuration and releasing a release mechanism to release the second housing with respect to the first housing to allow contraction of the contraction joint. 
Examiner respectfully disagrees. Patel discloses a retention member (84) positioned to hold the second housing (101) in the expanded configuration (see fig. 2 showing 106 engaging 104 at connection 108 retaining the housing in the expanded configuration), releasing a release mechanism (110; para 0037: when pressure in bore 76 is sufficient to release piston 110) to release the second housing (101) with respect to the first housing (88) to allow contraction of the contraction joint (see fig. 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/           Examiner, Art Unit 3672